Case 2:16-cr-00012-LGW-BWC Document 1023 Filed 08/25/20 Page 1 of 3


                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                              By MGarcia at 9:09 am, Aug 25, 2020
Case 2:16-cr-00012-LGW-BWC Document 1023 Filed 08/25/20 Page 2 of 3
Case 2:16-cr-00012-LGW-BWC Document 1023 Filed 08/25/20 Page 3 of 3
